DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first face situated facing the impact surface as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. . 
Nowhere in the disclosure is the limitation “the first face is situated facing the impact surface”. In the disclosure, the third face is recited multiple times to be parallel and to be facing the impact surface 24, as shown in annotated figure 2 below. 
The Examiner notes that there is  support for the second face 27b of the glass sheet to face the impact surface, but not of the first face of the prism. 

    PNG
    media_image1.png
    438
    808
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated in claim 1, the first face reflects light via TIR after interacting with the impact surface, “form reflected rays from the transmitted portion of the light rays propagated by the impact surface through total internal reflection on the first face”, which would not be possible if the first face was facing the impact surface. 
The Examiner is unclear how to interpret the limitation “where the first face is situated facing the impact surface, and has interpreted the limitation as requiring that the first face of the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhakta (U.S. 10,066,799) in view of Kim (U.S. 2013/0188156), further in view of Harris (U.S. 8,619,365).
Regarding claim 1, Bhakta teaches a luminous module of a motor vehicle configured to produce an output beam (see abstract), comprising a light source (Led light source) configured to produce a luminous flux comprising at least one light-emitting diode (LED source), a pixelated digital imaging system (DMD module), and an optical input device (beam shaping lens) that takes the form of a lens inserted between the light source and the pixelated digital imaging system along a path of a number of light rays coming from the light source, so that it-said system transmits at least a portion of said light rays, known as the transmitted portion (entire portion), towards an impact surface of the pixelated digital imaging system.
Bhakta does not teach that it said system includes a prism; comprising a first face, a second face and a third face,-land further wherein said system is configured to: transmit the transmitted portion of the light rays towards the impact surface between the first face and the 
Kim teaches a DMD based projection system that includes a prism (prism 400);
 comprising a first face (hypotenuse), a second face (left) and a third face (bottom), and further wherein said system is configured to: 
transmit the transmitted portion of the light rays towards the impact surface (surface of dmd) between the first face (hypotenuse) and the third face (bottom); form reflected rays from the transmitted portion of the light rays propagated by the impact surface (reflected by 300), through total internal reflection on the first face (hypotenuse); and transmit the transmitted portion the reflected rays towards a projection zone via the second face (left).  
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a TIR optic as taught by Kim for arrangement of the light input portion of Bhakta, to form a compact projection system that manages tolerance and has easy placement of the light and optics relative to the DMD (see abstract).
The Examiner notes that Kim teaches a projection system that anticipates the optical arrangement of the claim, however Kim does not teach such a projection system used as a headlight structure, or with such lumens as requires. The Examiner finds that utilizing such projection structure into a headlight of similar structure, such as taught by Bhakta, would be obvious to one of ordinary skill and require only routine skill in the art. 
The combination of Kim and Bhakta does not teach that the light source produces more than 3000 lumens. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the light output to have 3000 lumens output to provide sufficient light for the headlight since it has been held that discovering an optimum value of a result 
The combination of Kim and Bhakta does not teach that the impact surface is protected by a glass sheet including an anti-reflective coating. 
Harris teaches that the impact surface is protected by a glass sheet including an anti-reflective coating (see col. 1 lines 35-62, known DMD device uses window 16 to cover DMD mirrors 12, usually with an anti reflective layer, see col. 2, lines 19-20).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a window (specifically made from glass see col. 3 lines 50-55) with an anti reflective coating as taught by Harris with the DMD structure of Kim and Bhakta to protect the DMD device, prevent optical loss and stray light by using an AR coating, and therefore overall increasing the efficiency of the optical system. 
The Examiner notes that Harris is a particularly compelling reference as it teaches that the use of AR coated windows as claimed is established in the art. 
Regarding claim 2, Kim teaches that the second face and the third face are held by two planes perpendicular to each other (see fig. 1).  
Regarding claim 3, Bhakta teaches also including an optical projection device (projection optics) for projecting the output beam that at least partially receives the at least one portion of the light rays, which are propagated.  
Regarding claim 4, the combination of Bhakta and Kim teaches that the optical projection device (see fig. 10 of Bhakta) has an optical axis perpendicular to the second face (see Kim fig 1, emits light on optical axis of projection optics, perpendicular to surface of second face).  
Regarding claim 5, Kim teaches that the optical projection device has an optical axis forming an obtuse angle with a mean direction of the transmitted portion (see fig. 2 of Kim, 
Additionally, the Examiner notes that using an obtuse angle would be an obvious modification of Kim as Kim teaches using the lenses in a matter that offers some degree of flexibility in placement, see p. 0008. The Examiner finds that having a non perpendicular arrangement of lenses would be a foreseeable and obvious use of the structures of Kim dependent on the application of the optical system. 

    PNG
    media_image2.png
    336
    558
    media_image2.png
    Greyscale

Regarding claim 6, Kim teaches that the third face is parallel to the impact surface (see fig. 1).  
Regarding claim 12, Kim teaches that the mean direction of the transmitted portion forms an angle about and of between -20° and +200 with a normal to the third face (adjustable).  
Regarding claim 13, Bhakta and Kim teaches that the pixelated digital imaging system comprises a micromirror array (DMD).  
Regarding claim 14, Bhakta teaches that the output beam is configured to project at least one picto-gram pattern (capable of with a pixelized output).  

Regarding claim 16, Bhakta teaches a vehicle lighting or signaling device that provides at least one module as claimed in claim 12 (see abstract). 

Claims 7, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhakta in view of Kim, further in view of Brukilacchio (U.S. 7,832,878).
Regarding claim 7, Bhakta and Kim does not teach that the third face of the prism situated facing the impact surface comprises an anti-reflective coating.  
Brukilacchio teaches a prism that comprises an anti-reflective coating (see col. 14 lines 60-65). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an antireflection coating as taught by Brukilacchio on the prism of 
Regarding claim 8, Brukilacchio teaches that the anti-reflective coating is configured to reflect at 4% or less than 4%of the light rays in the visible range (close to 100%).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have minimized the reflect light to increase the efficiency of the optical system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17,  Brukilacchio teaches that the anti-reflective coating is configured to reflect at 2% or less than 2%of the light rays in the visible range (close to 100%).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have minimized the reflect light to increase the efficiency of the optical system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhakta in view of Kim, further in view of Irgang (U.S. 2018/0216973, provisional filed 2/2/2017).
Regarding claim 9, Kim and Bhakta does not specifically teach that the prism is made from a material the Abbe number of which is greater than or equal to 50.  
Irgang teaches using an optical element made from a material the Abbe number of which is greater than or equal to 50 (PMMA p. 0019). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used PMMA as taught by Irgang in the prism of Liao and Kim as PMMA is a suitable optical material, with low values of dispersion and is suitable for prisms, as is well known in the art. 
	Alternatively, the Examiner takes official notice that PMMA is a well know material in the art suitable for optical prisms and that It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used PMMA as the material for the prism of Kim and Liao for its low dispersion value and high transparency and efficiency. 
Regarding claim 10, Bhakta does not teach that the prism is made from PMMA or "crown glass."  
Irgang teaches using an optical element made PMMA (PMMA p. 0019). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used PMMA as taught by Irgang in the prism of Liao and Kim as PMMA is a suitable optical material, with low values of dispersion and is suitable for prisms, as is well known in the art. 
Alternatively, the Examiner takes official notice that PMMA is a well know material in the art suitable for optical prisms and that It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used PMMA as the material for the prism of Kim and Bhakta for its low dispersion value and high transparency and efficiency.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhakta in view of Kim, further in view of Yamamoto (U.S. 7,008,060).
Regarding claim 11, Bhakta and Kim does not teach that a glass sheet arranged between the impact surface and the third face.  
Yamamoto teaches a glass sheet arranged between a prism and a DMD (glass sheet 60). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a glass sheet as taught by Yamamoto to protect the DMD, as is well known in the art. 
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
With regard to Applicant’s first argument, that asserts that neither Bhakta nor Kim teaches “where the first face is situated facing the impact surface… one would be hard pressed to map the light paths as laid out by the claim’s listed faces and impact surface…” The Examiner notes that the limitation is not supported by the disclosure and appears contrary to the figures presented. 
The Examiner has reviewed the claim in light of the disclosure, Kim teaches the exact geometry and light path as disclosed both in the figures and the specification. The Examiner points to the annotated figures provided above, which indicate a substantially similar light path, and that reads on the light path as claimed. 
With regards to Applicant’s second argument, that asserts that the prior art does not teach that the impact surface is protected by a glass sheet that includes an anti-reflective coating, the Examiner has provided Harris. Harris teaches that a window, often made of glass with an AR coating, is commonly known and used in DMD devices. Both Bhakta and Kim forego disclosing the specifics of their DMD devices as they are well established in the art, but the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.